Exhibit 10.45 HERBALIFE INTERNATIONAL OF AMERICA, INC. EXECUTIVE OFFICER SEVERANCE PLAN 1. PURPOSE The purpose of this Executive Officer Severance Plan (the “Plan”) for executive officers of HERBALIFE INTERNATIONAL OF AMERICA, INC. (the “Company”) is to provide severance benefits to designated executive officers of HERBALIFE INTERNATIONAL OF AMERICA, INC., or its subsidiaries or Affiliates, upon their termination of employment under the specified circumstances described below. 2. EFFECTIVE DATE As approved by the Compensation Committee of the Board of Directors of Herbalife Ltd. (the “Compensation Committee”) to be effective as of November 1, 2016 (the “Effective Date”). 3. ELIGIBILITY To qualify for severance benefits under this Plan, an individual must be an executive officer of the Company (other than the Executive Chairman of the Company who shall not qualify for severance benefits under this Plan) specifically designated as eligible to participate in the Plan pursuant to notification in writing from the Compensation Committee (each, an “Executive”). 4. NO DUTY TO MITIGATE In no event shall the Executive be obligated to seek other employment or take any other action by way of mitigation of the amounts payable to the Executive under any of the provisions of this Plan and, except as provided in Section 9, such amounts shall not be reduced whether or not the Executive obtains other employment. 1 5. FULL SETTLEMENT/RELEASE The Executive shall only be entitled to receive payments under Section 6, respectively, if Executive: (a) executes within forty-five (45) days of the Date of Termination a general release of claims against the Company, its subsidiaries, Affiliates, officers, directors and shareholders, in a form and of a scope determined by the Company in its sole discretion, and such release becomes effective and irrevocable in accordance with its terms within sixty (60) days of the Date of Termination; (b)has returned all Company property, confidential information and documentation to the Company; (c) continues to comply with the provisions of any employment, non-disclosure or non-solicitation agreement and/or policy; and (d) provides the Company with a signed, written resignation of Executive’s status as an officer of the Company or any of its Affiliates, if applicable. In the event that the Company determines that Executive has breached, or has threatened to breach, any material provision of the aforementioned restrictive covenants set forth in a separate written agreement or policy, the Company shall immediately terminate all payments and benefits and Executive shall no longer be entitled to such benefits. Such termination of benefits shall be in addition to any and all legal and equitable remedies available to the Company, including injunctive relief. 6. SEVERANCE BENEFITS An Executive shall be entitled severance payments as follows: (a) Termination without Cause or for Good Reason. In the event the Executive’s employment is terminated by the Company without Cause (other than in connection with Executive’s death or Disability) or by Executive for Good Reason, the Executive shall be entitled to all Accrued Obligations, plus a lump sum severance payment equal to the multiple of the Executive’s annualized Base Salary set forth across from such Executive’s title on Schedule A (if no multiple is listed on Schedule A, the multiple shall be deemed to be 0.75 times initial and 50% of that level after 5 years of Plan participation), payable on the sixtieth (60th) day following the Date of Termination, plus payment of a pro-rata annual cash bonus payment for the fiscal year in which the Date of Termination occurs (based on the actual performance of the Company over the entire year and the number of days worked by the Executive in such year), payable at the same time as bonuses are paid to executives generally for such year.Payment of the severance payments described in the preceding sentence is subject to and conditioned upon the requirements set forth in Section 5 and shall be in lieu of any termination or severance payments or benefits for which Executive may be eligible under any of the plans, policies or programs of the Company or under the Worker Adjustment Retraining Notification Act of 1988 or any similar state statute or regulation. (b) Termination as a Result of Death, Disability, Cause or Voluntary Resignation. If the Executive’s employment is terminated for Cause or as a result of the Executive’s death or Disability or resignation without Good Reason, then Executive’s participation in this Plan shall terminate and Executive shall receive no payments hereunder other than payment of any Accrued Obligations. 2 The severance benefits available under the Plan are the maximum made available by the Company in the event of an Executive’s termination of employment. To the extent that an Executive’s employment agreement or offer letter or any federal, state or local law requires the Company to make payment to an Executive because of involuntary termination of employment, or in accordance with a federal or state plant closing type law (e.g., the WARN Act) then the severance benefits available under this Plan will be reduced by the amount of such required payment(s). In the event an Executive receives any payments pursuant to this Plan in error, the Executive shall promptly return any and all such mistaken payments. 7. SECTION 409A The Company makes no representations or warranties to any Executive with respect to any tax, economic or legal consequences of this Plan or any payments or other benefits provided hereunder, including without limitation under Section 409A of the Internal Revenue Code of 1986, as amended and the Treasury regulations and other guidance promulgated thereunder (“Section 409A”), and no provision of this Plan shall be interpreted or construed to transfer any liability for failure to comply with Section 409A or any other legal requirement from any Executive or any other individual to the Company. A termination of employment shall not be deemed to have occurred for purposes of any provision of this Agreement providing for the payment of any amounts or benefits upon or following a termination of employment unless such termination is also a “separation from service” within the meaning of Section 409A and, for purposes of any such provision of this Agreement, references to a “termination,” “termination of employment” or like terms shall mean “separation from service.” If an Executive is deemed on his or her Date of Termination to be a “specified employee” within the meaning of that term under Section 409A(a)(2)(B) of the Code, then with regard to any payment or the provision of any benefit hereunder that is otherwise considered deferred compensation under Section 409A payable on account of a “separation from service,” and that is not exempt from Section 409A as involuntary separation pay or a short-term deferral (or otherwise), such payment or benefit shall be made or provided at the date which is the earlier of (i) the expiration of the six (6)-month period measured from the date of such “separation from service” of Executive, and (ii) the date of Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period, all payments and benefits delayed pursuant to this Section 7 (whether they would have otherwise been payable in a single sum or in installments in the absence of such delay) shall be paid or reimbursed to Executive in a lump sum without interest, and any remaining payments and benefits due under this Agreement shall be paid or provided in accordance with the normal payment dates specified for them herein.
